Exhibit CHARTER COMMUNICATIONS HOLDINGS, LLC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Six Months Ended June 30, 2008 2007 Earnings Loss from Operations before Minority Interest and Income Taxes $ (474 ) $ (581 ) Fixed Charges 917 910 Total Earnings $ 443 $ 329 Fixed Charges Interest Expense $ 898 $ 893 Amortization of Debt Costs 15 13 Interest Element of Rentals 4 4 Total Fixed Charges $ 917 $ 910 Ratio of Earnings to Fixed Charges (1) - - (1)Earnings for the six months ended June 30, 2008 and 2007 were insufficient to cover fixed charges by $474 million and $581 million, respectively.As a result of such deficiencies, the ratios are not presented above.
